DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species A, claims 1-6, in the reply filed on 10/31/22 is acknowledged.
Claims 7-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/31/22. 
It is noted that the Remarks on 10/31/22 state claims 1-7 are pending despite stating claim 7 has been withdrawn several times and in the claim listing, such that claim 7 was determined to be directed to non-elected Species B, and will be withdrawn from further consideration.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 2 recites “the solar panel strings are configured to generate a voltage not to exceed a voltage specification”. While the specification discloses in paragraph [0013] that the embodiments disclosed herein overcome the above constraints; and results in a low voltage without sacrificing the total output power of the awning, it does not disclose the solar panel strings are configured to generate a voltage not to exceed a voltage specification as claimed. The specification has only disclosed in paragraphs [0008] and [0010] the need of a low voltage output in the background, but nowhere is the recited feature disclosed in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a solar panel" in line 2.  It is unclear which of the plurality of solar panels previously recited is being referenced by the limitation or if it is a solar panel not included in the plurality of solar panels. For the purpose of examination, the limitation has been interpreted to be directed to “a solar panel of the plurality of solar panels”. Clarification is requested.
Claim 1 further recites the limitation “a plurality of the solar panels” in line 3. It is unclear if the limitation is directed to the same plurality of solar panels previously recited in line 2 or a subset of the plurality of solar panels since it recites “of the solar panels”. For the purpose of examination, the limitation has been interpreted to be directed to a subset of the plurality of solar panels, such that applicant is suggested to amend the limitation to “a subset of the plurality of solar panels” for clarification.
Claim 1 recites the limitation "a solar panel string" in line 5.  It is unclear which of the plurality of solar panel strings previously recited is being referenced by the limitation or if it is a solar panel string not included in the plurality of solar panel strings. For the purpose of examination, the limitation has been interpreted to be directed to “a solar panel string of the plurality of solar panel strings”. Clarification is requested.
Claim 1 also recites the limitation “at least two of the solar panels” in lines 5-6. It is unclear if the at least two of the solar panels are encompassed by any other previously mentioned solar panels. For the purpose of examination, the limitation has been interpreted to be directed to “at least two of the plurality of solar panels”. Clarification is requested.
Claim 1 recites the limitation “wherein the solar panels of a first of the solar panel strings are arranged between at least one of the solar panels of a second of the solar panel strings”. It is unclear how the solar panels of a first of the solar panel strings can be arranged between at least one of the solar panels if only one of the solar panels is required by the limitation. It is suggested to amend the limitation to “arranged between at least two of the solar panels” for clarification.
Claim 1 recites the limitation “the sub-system” in line 4 and the last line of the claim. It is unclear which of the previously mentioned at least one sub-system is being referenced by the limitation. For the purpose of examination, the limitation has been interpreted to be directed to “a sub-system of the at least one sub-system” in line 4 and “the sub-system of the at least one sub-system”. Clarification is requested. Similar deficiency can also be found in claim 5.
Claim 4 recites the limitation "the sub-system" in line 1.  There is insufficient antecedent basis for this limitation in the claim because it is unclear which sub-system it is referencing. For the purpose of examination, the limitation has been interpreted to be referring to the same sub-system that was previously mentioned in claim 1, such that it would read “the sub-system of the at least one sub-system”. Applicant is further suggested to remove “for at last one of the sub-systems” in line 2 for clarification. 
Further, it is unclear if the sub-system referenced in the claim intends to be different from the sub-system mentioned in claim 1, such that it appears claim 4 discloses limitations that are redundant to those disclosed in claim 1. Clarification is requested.
Claim 5 recites the limitations "a first of the solar panel strings" and “a second of the solar panel strings” in lines 2 and 3. However, claim 1 already recites “a first of the solar panel strings” and “a second of the solar panel strings”, such that it is unclear if the same or different first and second solar panel strings are intended to be referenced by the limitations. For the purpose of examination, the limitations have been interpreted to be directed to the same first and second solar panel strings. Clarification is requested. 
Claim 6 recites the limitation "the subsystem" in line 2.  There is insufficient antecedent basis for this limitation in the claim because it is unclear which subsystem it is referencing. For the purpose of examination, the limitation has been interpreted to be referring to the same sub-system that was previously mentioned in claim 1, such that it would read “the sub-system of the at least one sub-system”. Clarification is requested. 
It is further noted that as it is unclear the difference between the sub-system referenced in claim 4 and in claim 1, the limitation recited in claim 6 appears to be redundant in comparison to claim 5. Clarification is requested. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latham (US 2012/0313455).
Regarding claim 1, Latham discloses a solar system (200; Figure 2) comprising: 
a plurality of solar panels (206a-206n), wherein a solar panel of the plurality of solar panels comprises a plurality of solar cells (it is commonly accepted by one of ordinary skill in the art a solar panel comprises a plurality of solar cells); 
at least one sub-system that comprises a subset of the plurality of solar panels arranged adjacently and substantially parallel to a top and a bottom of a sub-system of the at least one sub-system (see boxed sections in Figure 2 below);
a plurality of solar panel strings (204a-204n represented by A and B in annotated Figure 2 below), wherein a solar panel string of the plurality of solar panel strings comprises at least two of the plurality of solar panels electrically connected in a serial manner ([0022]; see Figure 2); and
a plurality of interconnect wires for electrically connecting the solar panels to create at least two of the solar panel strings (see Figure 2).

    PNG
    media_image1.png
    711
    595
    media_image1.png
    Greyscale

While Latham discloses a microprossesor 218 can be programmed to combine certain solar panel strings 204a-204n with portions of other solar panel strings to produce a parallel series combination of the solar panel strings ([0028]) and provides examples in Figures 3-5, the reference does not expressly disclose the solar panels of a first of the solar panel strings are arranged between at least two of the solar panels of a second of the solar panel strings, and the interconnect wires, for each of the solar panel strings, create only a single path between the top and the bottom of the sub-system of the at least one sub-system.
It is noted there is a finite number of identified, predictable solutions for the configuration of the connections between the solar panels of the solar panel strings in the device of Latham, such that the connection between the solar panels can be represented by solar panel strings A and B in annotated Figure 2 below. Therefore, absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected from the finite number of identified, predictable solutions, where the solar panels of a first of the solar panel strings are arranged between at least two of the solar panels of a second of the solar panel strings and the interconnect wires, for each of the solar panel strings, create only a single path between the top and the bottom of the sub-system of the at least one sub-system in the device of Latham, and one of ordinary skill in the art would have a reasonable expectation of success in doing so. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).




    PNG
    media_image2.png
    711
    595
    media_image2.png
    Greyscale

	Regarding claim 2, modified Latham discloses all the claim limitations as set forth above, and further discloses the solar panel strings are configured to generate a voltage not to exceed a voltage specification (a voltage sensing circuit and microprocessor are used to reconfigure the solar array in order to meet a total DC output voltage/current of a predetermined amount; [0022]-[0028]).
Regarding claim 3, modified Latham discloses all the claim limitations as set forth above, and further discloses the configuration of the combination of solar panel strings is determined by a microprocessor based on the output of the strings in comparison to a predetermined output ([0022]-[0028]), where the number of solar panels in series in a solar panel string decreases in order to increase the current level ([0045]), but the reference does not expressly disclose at least one of the solar panel strings produce a voltage of approximately 35 volts.  
As the total output voltage of the solar system and the output of a solar panel string are variables that can be modified, among others, by adjusting said number of solar panels to be connected in series within a solar panel string, as taught by Latham ([0021] and [0032]), with said total output voltage and output of the solar panel string both varying as the number of solar panels connected in series within a solar panel string is adjusted, the precise voltage produced by at least one of the solar panel strings (and thus the number of solar panels in a string) would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed voltage produced by at least one of the solar panel strings (and thus the number of solar panels in a string) cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the voltage produced by at least one of the solar panel strings (and thus the number of solar panels in a string) in the apparatus of modified Latham to obtain the desired balance between the desired total output voltage of the solar system and the output of a solar panel string (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 4, modified Latham discloses all the claim limitations as set forth above, and further disclose the sub-system of the at least one sub-system comprises two solar panel strings (as set forth above in annotated Figure 2).
Regarding claim 5, modified Latham discloses all the claim limitations as set forth above, and further discloses the interconnect wires for the first of the solar panel strings begin and terminate on one side of the sub-system of the at least one sub-system, and the interconnect wires for the second of the solar panel strings begin and terminate on the opposite side of the sub-system of the at least one sub-system from the first solar panel string (as set forth above in annotated Figure 2).  
Regarding claim 6, modified Latham discloses all the claim limitations as set forth above, and further discloses the interconnect wires for the two solar panel strings begin and terminate on opposite sides of the sub-system of the at least one sub-system (as set forth above in annotated Figure 2).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721